DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The use of the term Bluetooth in para. 6 and 8, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Springer et al. (US 2016/0029592), hereinafter Springer, in view of Trixie Activity Fun Board Amazon (https://www.amazon.com/Trixie-4590-Activity-Fun-Board/dp/B001O8L2UO/ref=sr_1_7?keywords=food%2Bpuzzles%2Bfor%2Bcats&qid=1646257927&sr=8-7&th=1), hereinafter Trixie.
Regarding claim 1, Springer teaches of (Fig. 1B) a pet feeder (Abstract, animal feeder) comprising an automatic food dispenser (animal feeding system 100) that dispenses pet food (Abstract and title, automatic animal feeding system), and a tray (bowl 140) that receives the pet food from the automatic food dispenser (receives pet food from the automatic food dispenser 100).
	Springer does not appear to teach of a puzzle tray with a plurality of spaced dividers surrounding a food reception area. 
	Trixie is in the field of pet feeders and teaches of (p. 1) a puzzle tray (tray with dividers) with a plurality of spaced dividers (walls and ridges dividing the tray) and surrounding a food reception area (center of the tray).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Springer to incorporate the teachings of Trixie to replace the tray of Springer with a puzzle tray with a plurality of spaced dividers surrounding a food reception area in order to slow down the animal’s eating and to increase the brain activity of the animals as they try to get their food. 

Regarding claim 12, Springer as modified teaches of the invention in claim 1, and wherein the automatic dispenser is programmable with a mobile device (¶0096, can be controlled by a smart phone or a personal digital assistant) to set feeding times, quantity of dispensed pet food, or frequency of feeding (¶0107, can control the desired portion of food, the times of day for feeding, set as many feeding times per day as desired, and repeat a designated cycle each day, or on certain days of the week).



Regarding claim 14, Springer as modified teaches of the invention in claim 12, and wherein the automatic feeder is WiFi-enabled to receive programming instructions (¶0059, control unit 170’’ can communicate through WiFi).

Regarding claim 15, Springer as modified teaches of the invention in claim 12, and wherein the automatic feeder is Bluetooth-enabled to receive programming instructions (¶0059, control unit 170’’ can communicate through Blue-Tooth).

Regarding claim 17, Springer as modified teaches of the invention in claim 1, and wherein the puzzle tray is made of plastic (¶0060, bowl may be fabricated from plastic, which Examiner note teaches that the puzzle tray of Trixie can be made of plastic).

Regarding claim 18, Springer as modified teaches of the invention in claim 1, and wherein the puzzle tray is made of stainless steel (¶0060, bowl may be fabricated from stainless steel, which Examiner note teaches that the puzzle tray of Trixie can be made of stainless steel).

Claims 2-4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Springer (US 2016/0029592), hereinafter Springer, as modified by Trixie, as applied to claim 1 above, and further in view of Sanstrom et al. (US 4,497,280), hereinafter Sanstrom.
	Regarding claim 2, Springer as modified teaches of the invention in claim 1, but does not appear to teach of wherein the automatic food dispenser has a gated hatch through which pet food is dispensed to the food reception area.
	Sanstrom is in the field of pet feeders and teaches of (Fig. 3) wherein the automatic food dispenser (Col. 3 lines 4-6, feeder 10 has a timer to automatically dispense food) has a gated hatch (plate 52) through which pet food is dispensed to the food reception area (Col. 3 lines 15-3, when the timer actuates solenoid 64, the amount of feed between the plates 52 will be discharged from the discharge chute 38 into the feed receptacle 40).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Springer to incorporate the teachings of Sanstrom of wherein the automatic food dispenser has a gated hatch through which pet food is dispensed to the food reception area in order to protect the opening from preemptively dispensing food and also to prevent an animal from reaching in and trying to grab the food. 
	
	Regarding claim 3, Springer as modified teaches of the invention in claim 2, and wherein, in operation, the gated hatch is located above the food reception area (gated hatch incorporated from Sanstrom is located above the food reception area as seen in 

	Regarding claim 4, Springer as modified teaches of the invention in claim 2, and wherein, in operation, the gated hatch is located above the food reception area (gated hatch incorporated from Sanstrom is located above the food reception area as seen in Fig. 2 of Sanstrom), and the pet food received in the food reception area is accessible to pets from opposite sides of the puzzle tray (p. 1 of Trixie, when the puzzle tray of Trixie is placed longitudinally under Springer’s pet food dispenser, the pet food is accessible to pets from opposite sides of the puzzle tray, such as the side with the bowls on the left and the side with the raised tunnel on the right). 

	Regarding claim 6, Springer as modified teaches of the invention in claim 2, and wherein the puzzle tray (puzzle tray from Trixie) is receivable in an opening (Fig.  1B of Springer, opening 239 and the area below from the opening 239 to the bowl 140) in the automatic feeder (100) that permits positioning at least the food reception area (the opening permits positioning the food reception below the opening 239) below the gated hatch (gated hatch incorporated from Sanstrom is located above the food reception area).



	Regarding claim 8, Springer as modified teaches of the invention in claim 7, and wherein the spaced dividers include a plurality of curved walls (p. 1 of Trixie, plurality of curved walls).

	Regarding claim 9, Springer as modified teaches of the invention in claim 7, and wherein the spaced dividers include a plurality of conical dividers (p. 1 of Trixie, the pegs are a plurality of conical dividers).

	Regarding claim 10, Springer as modified teaches of the invention in claim 7, and wherein the spaced dividers include a plurality of curved walls and a plurality of conical dividers (p. 1 of Trixie, spaced dividers include a plurality of curved walls and a plurality of conical dividers).

	Regarding claim 11, Springer as modified teaches of the invention in claim 10, and wherein (p. 1 of Trixie) the curved walls are located closer to the food reception area (center of the tray) than the conical dividers (p. 1 of Trixie, bottom picture showing the top of the tray, the curved walls are closer to the center as seen in the top curve of the centermost curved wall).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Springer (US 2016/0029592), hereinafter Springer, as modified by Trixie and Sanstrom (US 4,497,280), as applied to claim 2 above, and further in view of Stewart (US 2015/0342143).
	Regarding claim 5, Springer as modified teaches of the invention in claim 2, and wherein, in operation, the gated hatch is located above the food reception area (gated hatch incorporated from Sanstrom is located above the food reception area as seen in Fig. 2 of Sanstrom). 
Springer does not appear to teach of the pet food received in the food reception area is accessible to a pet only from one side of the puzzle tray.
	Stewart is in the field of pet feeders and teaches of (Fig. 2B) the pet food (pet food in bowl 222) received in the food reception area (bowl 222) is accessible to a pet only from one side of the bowl (¶0052, accessible to a pet only from the front of the bowl 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Springer to incorporate the . 
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Springer (US 2016/0029592), hereinafter Springer, as modified by Trixie, as applied to claim 1 above, and further in view of Powers (US 2015/0164044).
Regarding claim 16, Springer as modified teaches of the invention in claim 1, but does not appear to teach of wherein the automatic feeder includes a camera that permits viewing a pet while the pet is interacting with the puzzle tray. 
Powers is in the field of pet feeders and teaches of wherein the automatic feeder (¶0002, automated pet feeder) includes a camera that permits viewing a pet while the pet is interacting with the puzzle tray (¶0033, electronic control mechanism includes a camera to allow interaction of the user with the animal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Springer to incorporate the teachings of Powers of wherein the automatic feeder includes a camera that permits viewing a pet while the pet is interacting with the puzzle tray in order to for the user to encourage and observe the pet while the pet is interacting with the puzzle tray. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647